Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 22, 2022

                                       No. 04-22-00117-CV

                             IN THE INTEREST OF A.G., a Child,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01479
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel
certifies he served copies of the brief and motion on appellant, informed appellant of her right to
review the record and file her own brief, and provided appellant with a form for requesting the
record and explained to appellant the procedure for obtaining the record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per
curiam) (applying Anders procedures in appeal from order terminating parental rights). As of the
date of this order, appellant has not filed the record-request motion provided to her by her
counsel.

       If appellant desires to file a pro se brief, we ORDER that she do so by on or before May
4, 2022. At this time, the State has filed a notice waiving its right to file a brief in this case
unless appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than twenty days after appellant’s pro se brief is filed in this court.

      We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court